DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-9 and 22-29 in the reply filed on November 09, 2022 is acknowledged.
Applicant has canceled all non-elected claims, so no claims are withdrawn from consideration.
Response to Amendment
 This action is responsive to the amendment and remarks submitted November 09, 2022. Claims 1 and 10-21 are canceled. Claims 22-29 are newly added. Claims 2-9 and 22-29 are currently pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2021 is being considered by the examiner.
Drawings
The drawings were received on June 04, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-9 and 22-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tilse (US Patent 4,871,227, hereinafter referred to as “Tilse”). Tilse anticipates claims:
2. An optical fiber alignment device (see figures 1-7) comprising: 
a first alignment part (base plate 8 is interpreted as the first alignment part) having a first mating region (guide grooves 5 are interpreted as the first mating region); and 
a second alignment part (pressure plate portions 29, with latches 30 and clamping members 22 are interpreted as the second alignment part) having a second mating region (the region around clamping members 22 is interpreted as the second mating region); 
wherein the first and second alignment parts are press-fit together such that the first mating region of the first alignment part engages the second mating region of the second alignment part to form a fiber alignment unit (see figures 6 and 7); 
wherein the first alignment part defines a plurality of parallel grooves (grooves 5 are interpreted as the parallel grooves) sized for receiving optical fibers (see figures 4 and 6); and 
wherein the second alignment part includes a plurality of elastic beams (clamping members 22 are interpreted as elastic beams) that are aligned over the plurality of parallel grooves for generating biasing forces for pressing the optical fibers into the plurality of parallel grooves (see figure 6).
3. The optical fiber alignment device of claim 2, wherein the plurality of elastic beams have free ends and base ends, the base ends being unitarily formed with the second alignment part (see figure 6).
4. The optical fiber alignment device of claim 2, wherein the plurality of parallel grooves are V-grooves (see figure 4, the groove is interpreted as a V-groove shape).
5. The optical fiber alignment device of claim 2, wherein the first and second mating regions are planar (see figure 6).
6. The optical fiber alignment device of claim 2, wherein each of the plurality of elastic beams corresponds to only one of the plurality of parallel grooves (see figure 6).
7. The optical fiber alignment device of claim 2, wherein at least portions of the plurality of elastic beams angle toward the plurality of parallel grooves (see figure 6).
8. The optical fiber alignment device of claim 2, wherein the plurality of elastic beams has lengths that extend along lengths of the plurality of parallel grooves (see figure 6).
9. The optical fiber alignment device of claim 2, wherein the plurality of elastic beams includes projections that extend from respective bodies of the plurality of elastic beams toward the plurality of parallel grooves (see figure 6, the beams have downward projections from a “body”, interpreted as the portion near the latch 30).
22. A fiber alignment device (see figures 1-7) comprising: 
first part (base plate 8 is interpreted as the first part) having a first end (the left end as seen in figure 7 is interpreted as the first end) and an opposite second end (the right end as seen in figure 7 is interpreted as the second end), the first part defining a plurality of fiber alignment grooves (grooves 5) that are parallel and that extend between the first and second ends of the first part (see figures 6 and 7); and a second part (the pressure plate portions 29, latches 30 and clamping members 22 are together interpreted as the second part) including a plurality of beams (clamping members 22 are interpreted as the beams), the first and second parts being configured to fit together in registration with one another (see figures 6 and 7) such that the beams oppose open sides of the fiber alignment grooves and extend parallel to the fiber alignment grooves (see figures 6 and 7).
23. The fiber alignment device of claim 22, wherein the fiber alignment device is configured to be incorporated in a fiber optic adapter (this is interpreted as an intended use of the device; the limitation is met as the structure could be incorporated into a fiber optic adapter).
24. The fiber alignment device of claim 22, wherein the first and second parts are molded parts (see column 2, lines 23-25).
25. The fiber alignment device of claim 22, wherein the beams are cantilever beams (see figure 6, the beams are shown as being cantilevered).
26. The fiber alignment device of claim 22, wherein the beams are flexible (see column 2, lines 23-25, elastic materials are flexible).
27. The fiber alignment device of claim 22, wherein the fiber alignment grooves are v-grooves (see figure 4, the groove is interpreted as a V-groove shape).
28. The fiber alignment device of claim 22, wherein the first and second parts are press fit together (see figures 6 and 7).
29. (New) The fiber alignment device of claim 22, wherein the fiber alignment device is configured to align a first plurality of optical fibers inserted into the fiber alignment grooves from the first end of the first part with a second plurality of optical fibers inserted into the fiber alignment grooves from the second end of the first part, and wherein the beams are configured to press the optical fibers into the fiber alignment grooves (see figures 6 and 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874